IN THE DISTRICT COURT OF APPEAL
                                            FIRST DISTRICT, STATE OF FLORIDA

JODY MICHAEL KIRKLAND,                      NOT FINAL UNTIL TIME EXPIRES TO
Former Husband,                             FILE MOTION FOR REHEARING AND
                                            DISPOSITION THEREOF IF FILED
      Appellant,
                                            CASE NO. 1D15-1860
v.

LAURIE JEAN KIRKLAND,
Former Wife,

      Appellee.

_____________________________/

Opinion filed January 5, 2016.

An appeal from the Circuit Court for Duval County.
Linda F. McCallum, Judge.

James P. Brunet of the Brunet Firm, LLC, Jacksonville, for Appellant.

Laurie Jean Kirkland, pro se, Appellee.




PER CURIAM.

      AFFIRMED.

BENTON, LEWIS, and BILBREY, JJ., CONCUR.